NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-7247


                              BENJAMIN WRIGHT, JR.,

                                                              Claimant-Appellant,


                                          v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                              Respondent-Appellee.

      Benjamin Wright, Jr., of Morehead, Minnesota, pro se.

       Douglas K. Mickle, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Steven J. Gillingham, Assistant Director. Of counsel on the brief were
David J. Barrans, Deputy Assistant General Counsel, and Tracey P. Warren, Attorney,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                            NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                          2007-7247

                                 BENJAMIN WRIGHT, JR.,

                                                          Claimant-Appellant,

                                              v.

             GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

                            ____________________________

                                DECIDED: October 3, 2007

                            ____________________________



Before SCHALL, Circuit Judge, PLAGER, Senior Circuit Judge, and MOORE, Circuit
Judge.

PER CURIAM.

         Benjamin Wright, Jr. appeals an order from the Court of Appeals for Veterans

Claims (Veterans Court) affirming a Board of Veterans Appeals (Board) decision, which

denied Wright’s request to reopen his claim for service connection disability for an

alleged psychiatric disorder.     Wright v. Nicholson, No. 05-2046 (Vet. App. May 31,

2007).    Because Wright does not present an issue on appeal that falls within the

statutory grant of jurisdiction for this court, we dismiss.

                                       BACKGROUND

          Wright served on active duty with the United States Air Force from May 1971 to

October 1972. Wright underwent a separation examination in September 1972. He

was diagnosed with a sociopathic personality; however, the Examiner stated that Wright
did not have psychosis, psychoneurosis, neurosis, or any other mental or physical

condition. Wright applied for benefits for an allegedly service-connected psychiatric

disability, but his claim was denied by a Veterans Affairs Regional Office (RO) in August

1981.

        Wright did not appeal the RO’s original decision, but he did make numerous

subsequent attempts to reopen his claim for disability. The Board issued denied each

of his requests in decisions dated October 1985, November 1994, and January 2001,

each time concluding that Wright failed to submit new and material evidence warranting

a reopening of his claim. After the January 2001 decision, Wright continued to send

letters to the Board regarding his claim. In response, the Board issued a June 2005

decision, again denying Wright’s request to reopen his claim. The Board’s June 2005

decision described the evidence previously in Wright’s file as well as the submissions

that Wright had made since the Board’s January 2001 decision. The new submissions

were approximately 50 letters written by Wright that essentially reiterated information

that was previously on file and arguments that Wright made in his two previous

hearings.   Thus, the Board concluded that the evidence was not new and material

because it was “cumulative and redundant of the evidence on file at the time of previous

adjudications.”

        Wright appealed the Board’s decision to the Veterans Court. The Veterans Court

affirmed the Board’s decision, finding that the Board’s determination that Wright failed to

present new and material evidence to warrant a reopening of his claim was not clearly

erroneous. This appeal followed.

                                       ANALYSIS




2007-7247                                   2
       Our jurisdiction to review decisions of the Veterans Court is limited. We have

jurisdiction to “review and decide any challenge to the validity of any statute or

regulation or any interpretation thereof . . . and to interpret constitutional and statutory

provisions, to the extent presented and necessary to a decision.” 38 U.S.C. § 7292(c).

However, unless a constitutional issue is presented, we may not review factual

determinations or the application of law or regulation to a particular set of facts. Id. at

§ 7292(d)(2) (providing that unless a constitutional issue is raised we cannot review

”(A) a challenge to a factual determination, or (B) a challenge to a law or regulation as

applied to the facts of a particular case”).

       In this case, Wright is appealing the Veterans Court’s affirmance of the Board’s

decision that Wright had not submitted new and material evidence sufficient to reopen

his disability claim. “[T]he question of whether evidence in a particular case is ‘new and

material’ is either a ‘factual determination’ under section 7292(d)(2)(A) or the application

of law to ‘the facts of a particular case’ under section 7292(d)(2)(B) and is, thus, not

within this court’s appellate jurisdiction.”   Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.

Cir. 1996) (citing Spencer v. Brown, 17 F.3d 368, 374 (Fed. Cir. 1994)).

       Even construing the allegations in Wright’s appeal as generously as possible

given his pro se status, we are unable to find any issue raised by Wright that falls within

the jurisdiction of this court. Accordingly, we must dismiss this appeal for lack of

jurisdiction.

                                           COSTS

       Each party shall bear its own costs.




2007-7247                                      3